DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (USPN 2019/0097363) in view of Yumi (USPN 6,300,579).
Regarding claims 1, 3, Cho discloses a functional contactor (see figure 1) comprising:

a functional element (500) connected to the conductor having elasticity and having a first electrode (521) and a second electrode (522) which are provided on at least a part of an upper surface and at least a part of a lower surface of the functional element, respectively; and
a solder (600a) configured to bond a lower surface of the conductor having elasticity and the first electrode of the functional element (see par. 0022, 0075);
Cho does not explicitly disclose the first electrode, the solder, and a length of the first electrode as claimed.
Yumi discloses a protection contactor (figure 2) comprises a first electrode (21) includes a first portion extending outward from a lower surface of the conductor (12) having elasticity along one side of the conductor having elasticity, and
a solder (22b)  includes an exposed portion formed between the first portion and a side surface of the one side of the conductor having elasticity (see col. 4, lines 19-24).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first electrode and the solder of Cho to incorporate a first electrode and a solder as disclosed by Yumi in order to reduce a vibration so that improving a mounting performance.
Regarding claim 2, Cho discloses the conductor (300a) having elasticity includes a lower surface having a long side (320) and a short side (330); and
the first portion is formed along the long side (320) (see figure 1).
Regarding claims 4-5, Cho discloses the lower surface and a portion of the side surface of the conductor having elasticity is plated by a metal (523b) wherein the metal includes Sn ( see figure 20) (par. 0177).
Regarding claim 6, Cho discloses wherein the first electrode (521) includes a second portion (523) extending outward from the lower surface of the conductor (300a) having elasticity along the other side of the conductor having elasticity.
Regarding claim 7, Cho discloses wherein the first electrode (521) and the second electrode (522) are provided on an entirety of the upper surface and an 
Regarding claim 8, Cho discloses the conductor (300a) having elasticity includes: a clip-shaped contact portion (see figure 1) configured to come into contact with the conductor of the electronic device;
a bent portion (330)  formed with a predetermined curvature so as to provide an elastic force; and
a terminal (410) configured to be in contact with the first electrode of the functional element (see figure 1, par. 0094).
Regarding claim 9, Cho discloses wherein the conductor (300b) having elasticity further includes a side wall (350) extending perpendicularly from the one side of the conductor (the conductor 10 of the electronic device) (see figure 2). 
Regarding claim 14, Cho discloses wherein the functional element (500)  has at least one function among an electric shock prevention function of blocking a leakage current of an external power source flowing from a ground of a circuit substrate of the electronic device, a communication signal transfer function of passing a communication signal flowed from a conductive case or the circuit substrate, and an electrostatic discharge (ESD) protection function of discharging .
Allowable Subject Matter
2.	Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3.	Claims 15-17 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A functional contactor comprising: the first electrode includes a first portion formed with a predetermined curvature along one side of the conductor having elasticity, a longitudinal end of the first portion corresponds to a comer of a lower surface of the conductor having elasticity, and the solder includes an exposed portion formed between the first portion and a side surface of the one side of the conductor having elasticity as recited in claim 15.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/DANNY NGUYEN/Primary Examiner, Art Unit 2836